Deen, Presiding Judge.
Code Ann. § 67-703 provides that a hearing on a writ of possession shall be held not less than seven days from the date the summons is served on the defendant. At that time (not less than seven days from the date of service) if the defendant has not answered, a default judgment may be entered. Code Ann. § 67-704. The record here indicates that the defendants-appellants were served on August 14, 1976, and that a default judgment was entered against them on August 20,1976, six days after service. The trial judge erred in holding the hearing and entering a default judgment against the appellants less than seven days from the date they were served; a default may not be entered until the defendant has failed to answer by the time of the hearing which must be not less than seven (not six) days from the date of service. Code Ann. § 67-704.

Judgment reversed.


Webb and Marshall, JJ., concur.